In an action by an administrator to recover damages for the alleged wrongful death of his decedent, the court directed a verdict for the defendant at *Page 148 
the close of the testimony, and subsequently granted a new trial. Defendant took writ of error. The motion for new trial contains grounds that the verdict is contrary to the law and to the evidence, and that the court erred in directing a verdict for the defendant.
There is evidence upon which a finding of liability of the defendant under the statute may be predicated under the issues, even if the evidence may be regarded as indicating contributory negligence of the decedent; and there is evidence from which the jury might lawfully have found that the decedent, in good health and aged thirty-six years, would probably have lived some period of time and have accumulated and left at his death property of at least small value, had he not died as a result of defendant's negligence as alleged. The statute makes the death by wrongful act a tort for which at least nominal damages may be recovered by an administrator of the decedent. Jacksonville El. Co. v. Bowden, 51 Fla. 152, 45 So.2d 755. In granting a new trial the court corrected the error made in directing a verdict for the defendant.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur.
ELLIS and BUFORD, J. J., dissent.